Grant, J.
(after stating the facts ). Defendant was: a mortgagee in possession under his mortgage for the sole-purpose of collecting and using the proceeds from the mortgaged property in payment of the mortgage debt. It. is conceded that there was no express agreement to pay him for any services or commission. In the absence of an express agreement, and of evidence from which one-can be implied, no compensation will be allowed. Barnard v. Paterson, 137 Mich. 633. We find no such evidence in the record. It follows that this allowance was. erroneous.
The decree as to this will be reversed, and a decree en~ *663tered in this court in accordance with this opinion. Complainant will recover the costs of both .courts.
Carpenter, C. J., and McAlvay, Blair, and Moore, JJ., concurred.